Citation Nr: 0033240	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-16 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the character of the appellant's discharge from 
military service constitutes a bar to Department of Veterans 
Affairs (VA) benefits, other than health care and related 
benefits authorized by Chapter 17, Title 38, United States 
Code.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel





INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 administrative decision from the 
Waco, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO determined that the veteran's period of 
service from May 1981 to August 1986 was under dishonorable 
conditions.

In May 1999 the appellant submitted a statement expressing a 
desire for representation; however, he subsequently stated 
during the September 1999 hearing that he did not want any 
representation and indicated that he wanted to represent 
himself.  Transcript, p. 1.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In the case at hand, the appellant was discharged under other 
than honorable conditions/misconduct based on drug abuse-
possession.  

Benefits are not payable where the former service member was 
discharged or released because of, in pertinent part, willful 
and persistent misconduct, unless it is found that the person 
was insane at the time of committing the offense causing such 
discharge or release or unless otherwise specifically 
provided.  38 C.F.R. § 3.12(b), (d).  

The appellant was diagnosed with schizophrenia while in the 
service, and it was concluded at the time of the diagnosis 
that this condition precluded him from rendering any further 
useful military service.  The record also indicates that the 
appellant was declared incompetent in March 1987.  

Because of the appellant's documented in-service psychiatric 
condition, the conclusion that it rendered him unfit for 
duty, and the finding of incompetency shortly thereafter, the 
issue of the veteran's sanity at the time of the commission 
of the offenses leading to his discharge has been raised.  
38 C.F.R. § 3.12(b); 38 C.F.R. § 3.354(a) (2000).

The Board notes that insanity exception to the bar to VA 
benefits only requires that insanity be shown to exist at the 
time of the commission of the offense leading to discharge; 
there need not be a causal connection between the insanity 
and the misconduct.  See Struck v. Brown, 9 Vet. App. 145, 
154 (1996) (citing Helige v. Principi, 4 Vet. App. 32, 34 
(1993).  

However, there still must be competent evidence establishing 
that the appellant was insane at the time of his offenses 
leading to his other than honorable discharge.  See Zang v. 
Brown, 8 Vet. App. 246, 254 (1995).  

The Board is of the opinion that the RO has not adequately 
addressed the issue of whether the appellant was insane at 
the time of the commission of the offenses that lead to his 
discharge.  

The Board is of the opinion that its adjudication in the 
first instance of the issue of whether the appellant was 
insane at the time he committed the offenses leading to his 
discharge, when the appellant has not been previously 
provided with the provisions pertaining to insanity 
(38 C.F.R. § 3.354), may result in prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

On remand, the RO should obtain a VA advisory opinion on the 
issue of whether the appellant was insane at the time(s) he 
committed the offenses leading to his discharge.  

In addition, there are several pertinent records relating to 
the period involved that are not of record.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  

The records not on file are as follows:

(1) A March 1987 certificate from the "County Court of Law 
No. 5 of EL Paso County, Texas," appointing a guardian 
for the appellant due to his incompetency;

(2) A letter from a clinic Professor of Psychiatry, Texas 
Tech Department of Psychiatry, discussing a January 1986 
psychiatric report and the appellant's competency to 
stand trial; 

(3) A January 1986 psychological report;

(4) A report from the Federal Bureau of Investigation (FBI) 
concerning a competency evaluation and the appellant's 
eventual conviction of attempted capital murder and a 
sentencing of life in prison; and 




(5) Medical Records from the United States Department of 
Justice Federal Bureau of Prisons dating back to May 
1984.  

All of these records are relevant to the issue at hand 
because they appear to concern the appellant's psychological 
state around the time leading to his discharge.  

When a rating agency is concerned with determining whether an 
appellant was insane at the time he committed an offense 
leading to discharge, it will base its decision on all the 
evidence procurable relating to the period involved, and 
apply the definition in section 3.354(a).  38 C.F.R. 
§ 3.354(b) (emphasis added).  

The first three of the above-mentioned records are referred 
to in the Naval Discharge Review Board's September 1987 
"Decisional Document."  The RO should obtain these records.  

The FBI report is referred to in an October 1996 decision 
from the Department of the Navy.  With respect to the Federal 
Bureau of Prisons, the record indicates that a request for 
these records had been made, and that the Bureau of Prisons 
responded that the request would be processed essentially in 
the order in which it was received.  However, it does not 
appear that such records have been received.  The RO should 
continue to attempt to obtain these records as well.  

Whenever the Secretary attempts to obtain records from a 
Federal department or agency, the efforts to obtain those 
records shall continue until the records are obtained unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(3)).

In light of the above, this case is remanded for the 
following:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO should specifically attempt to 
obtain all of the following records:  

(a)  A March 1987 certificate from the 
"County Court of Law No. 5 of EL Paso 
County, Texas," appointing a guardian 
for the appellant due to his incompetency 
(as noted in the September 1987 Naval 
Discharge Review Board report);

(b)  A letter from a clinic Professor of 
Psychiatry, Texas Tech Department of 
Psychiatry, discussing a January 1986 
psychiatric report (the RO should also 
attempt to obtain the referred to January 
1986 psychiatric report) and the 
appellant's competency to stand trial (as 
noted in the September 1987 Naval 
Discharge Review Board report); 

(c)  A January 1986 psychological report 
(as noted in the September 1987 Naval 
Discharge Review Board report); 

(d)  A report from the Federal Bureau of 
Investigation (FBI) concerning a 
competency evaluation and the appellant's 
eventual conviction of attempted capital 
murder and a sentencing of life in prison 
(as alluded to in the Department of the 
Navy's October 1996 letter); AND 

(e)  Medical Records from the United 
States Department of Justice Federal 
Bureau of Prisons dating back to May 
1984.  

The efforts to obtain any records from a 
Federal department or agency shall 
continue until the records are obtained 
unless it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, (2000) (to be codified at 
38 U.S.C. § 5103A(b)(3)).  

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the appellant that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  

4.  The RO should obtain a VA advisory 
opinion from an appropriate medical 
specialist to carefully review the 
records pertaining to the appellant's 
medical history and their relationship, 
if any, to the circumstances leading to 
his discharge.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the medical specialist 
prior and pursuant to submission of a 
medical advisory opinion report.  The 
medical specialist must annotate the 
medical advisory opinion report that the 
claims file was in fact made available 
for review.  

The examiner is to review the appellant's 
entire military history, including all 
service medical records, all personnel 
records, the September 1987 Naval 
Discharge Review Board's report, the 
October 1996 letter from the Department 
of the Navy, and any other pertinent 
evidence.  

After completing review as specified 
above, the examiner must provide the 
following: 

(a) Discuss the appellant's entire in-
service medical and psychiatric 
history (this discussion must not be 
limited to the period during which he 
was eventually diagnosed with 
schizophrenia; it must discuss his 
entire period of service, as well as 
his pre-service and post-service 
history as warranted); 

(b) Discuss the appellant's entire in-
service disciplinary history, from his 
enlistment to discharge (this should 
include a discussion of his entire 
history of drug use); 

(c) In light of the above-mentioned 
medical and disciplinary history, 
answer the following:  Is it at least 
as likely as not that the appellant 
was insane at the time(s) he committed 
the offenses causing his Discharge 
Under Other Than Honorable 
Conditions/Misconduct (Drug Abuse-
Possession)?  (See 38 C.F.R. § 3.354).  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested advisory opinion report(s) to 
ensure that it/they is/are responsive to 
and in complete compliance with the 
directives of this remand, and if it/they 
is/are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

In addition, the RO must review the claims 
file and ensure that any other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  See VBA Fast 
Letter 00-87 (November 17, 2000); Stegall, 
supra.  

6.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of whether the character of the 
appellant's discharge from military 
service constitutes a bar to Department 
of Veterans Affairs (VA) benefits, other 
than health care and related benefits 
authorized by Chapter 17, Title 38, 
United States Code.  

The RO should include in its adjudication 
a determination as to whether the veteran 
was insane at the time(s) he committed 
the offenses leading to his discharge.  
In doing so, the RO should also include 
citations to relevant provisions 
pertaining to insanity.  


If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


